           MEMO
           Case     ENDORSED Document 22 Filed 04/07/21 Page 1 of 1
                1:21-cr-00049-ALC




                                                                                                   4/7/21


                    PETER R. WILLIS, ESQUIRE, LLP
                          26 Journal Square Plz, Ste. 1201 ç Jersey City, New Jersey 07306
                                Telephone 201 -659-2090 çFacsimile 201 -659-1964


Peter R. Willis, NJ Bar                                                                      Kevin G. Callahan
                                                                                             Of Counsel

                                                            March 22, 2021

VIA ECF ONLY

Honorable Andrew L. Carter.
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007


        RE:     United States of America v. Terrence Chalk
                21 Crim. 049

Dear Judge Carter:

I am writing to Your Honor with respect to my March 3rd letter. In said letter my office requested a
six (6) week extension of the discovery review end date due to the quantity of discovery provided by
the Government. Please let me know if Your Honor will agree to my extension request.

Thank you for your attention to this matter.

                                                            Respectfully submitted,
                                                            /s/ Peter R. Willis
                                                            PETER R. WILLIS
MAN/prw                                              The application is GRANTED.
Cc:     Martin Bell, A.U.S.A. (by ECF)               Joint status report due 5/19/21.
        Robert Boone, A.U.S.A. (by ECF)              Time excluded from 4/7/21 to
                                                     5/19/21.
                                                     So Ordered.

                                                                                                            4/7/21
